In a custody and visitation proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Nassau County (LoPresti, Ct. Atty. Ref.), dated September 28, 2011, which dismissed her petition to modify a prior order of the same court (Singer, J.) dated September 17, 2009.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Since the subject child is now over 18 years of age, she is no longer subject to the order appealed from, and the appeal must be dismissed as academic (see Matter of Julian B. v Williams, 97 AD3d 671 [2012]; Matter of Bartley v Pringle, 90 AD3d 653 [2011]; Matter of Merando v Vantassel, 66 AD3d 783, 784 [2009]; Matter of McMillian v Rizzo, 65 AD3d 689 [2009]). Skelos, J.P., Dickerson, Chambers and Hinds-Radix, JJ., concur.
Motion by the appellant, on an appeal from an order of the Family Court, Nassau County, dated September 28, 2011, to strike stated portions of the brief of the attorney for the child. By decision and order on motion of this Court dated November 29, 2012, the motion was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers *636filed in opposition thereto, and upon the submission of the appeal, it is,
Ordered that the motion is denied as academic in light of the dismissal of the appeal. Skelos, J.P., Dickerson, Chambers and Hinds-Radix, JJ., concur.